UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period: December 31, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: SilverPepper Commodity Strategies Global Macro Fund Advisor Class (SPCAX) Institutional (SPCIX) SilverPepper Merger Arbitrage Fund Advisor Class (SPABX) Institutional Class (SPAIX) SEMI-ANNUAL REPORT December 31, 2013 SilverPepper Commodity Strategies Global Macro Fund SilverPepper Merger Arbitrage Fund Each a series of the Investment Managers Series Trust Table of Contents SilverPepper Commodity Strategies Global Macro Fund Consolidated Schedule of Investments 1 Consolidated Statement of Assets and Liabilities 4 Consolidated Statement of Operations 5 Consolidated Statement of Changes in Net Assets 6 Consolidated Financial Highlights 7 SilverPepper Merger Arbitrage Fund Schedule of Investments 9 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Statement of Cash Flows 15 Financial Highlights 16 Notes to Financial Statements 18 Supplemental Information 29 Expense Example 33 This report and the financial statements contained herein are provided for the general information of the shareholders of the SilverPepper Funds.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. SilverPepper Commodity Strategies Global Macro Fund CONSOLIDATED SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Number of Contracts Value PURCHASED OPTIONS CONTRACTS - 0.0% CALL OPTIONS - 0.0% NYMEX Crude Oil Futures 1 Exercise Price: $99, Expiration Date: January 15, 2014 $ TOTAL PURCHASED OPTIONS CONTRACTS (Cost $1,523) Principal Amount SHORT-TERM INVESTMENTS - 91.6% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $3,472,240) TOTAL INVESTMENTS - 91.6% (Cost $3,473,763) Other Assets in Excess of Liabilities - 8.4% TOTAL NET ASSETS - 100.0% $ 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. SilverPepper Commodity Strategies Global Macro Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 (Unaudited) FUTURES CONTRACTS Long Contracts Expiration Date Number of Contracts Value at Trade Date Value at December 31, 2013 Unrealized Appreciation (Depreciation) Commodity Futures CBOT Corn March 2014 1 $ $ $ ) CME Live Cattle June 2014 1 CME Live Cattle August 2014 1 Currency Futures CME Euro March 2014 1 CME Mexican Peso March 2014 5 ) Index Futures CBOE Volatility Index January 2014 1 ) ) Short Contracts Expiration Date Number of Contracts Value at Trade Date Value at December 31, 2013 Unrealized Appreciation (Depreciation) Commodity Futures CBOT Soybean March 2014 (3 ) $ ) $ ) $ NYMEX WTI Crude February 2014 (1 ) Currency Futures CME Japanese Yen March 2014 (1
